EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Abstract on page 12 of the Application has been replaced with the following replacement Abstract:

The invention concerns a telescopic rail comprising a first rail element with two running surfaces, a second rail element with two running surfaces, at least one rolling body cage for positioning a plurality of rolling bodies, the invention proposes providing a telescopic rail in which the rolling body cage is secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies perform a sliding movement with respect to the running surfaces of the second rail element or roll on the running surfaces of the second rail element.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 14, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the rolling body cage being secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies roll on the running surfaces of the second rail element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656